DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3, 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Grigorenko reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Grigorenko to satisfy each of Applicants’  pertinent limitations (specifically with regard to the claimed chemical compositions), as such modifications would be likely to render the Grigorenko assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1-2 and 12-13 recitations of “optionally” cause the exact scope of the claims to be unclear, as it is unknown whether the limitations following “optionally” are actually necessary parts of the claimed invention.  Accordingly, please review/revise/clarify.
The term “highly” in claim 1 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims 2, 9 and 13 recitations of “may” cause the exact scope of the claims to be unclear, as it is unknown whether the limitations following “may” are actually necessary parts of the claimed invention.  Accordingly, please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 2 and 13 recite the limitation "the hydrogen atoms"; and ii) claim 5 recites the limitation “the sum”.  
Claims 3-4, 6-8, 10-11 and 14 are rejected, as depending from rejected claims 1 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/170160 A! to Grigorenko et al. (“Grigorenko”), later published as U.S. Patent Application Publication No. 2018/0086921.  Note that all references herein shall pertain to the United States publication.
	Regarding claim 1, Grigorenko anticipates a method for forming (written abstract) a silver nanoparticles-containing layer (e.g. silver nanoparticles containing layer discussed at para. 1) on (para. 1) a substrate (e.g. substrate discussed at para. 1), the method comprising: A) optionally forming an optically variable device (OVD) (e.g. optically variable image, as discussed at par. 95) on a discrete portion of the substrate (para. 95); B) applying a composition on at least part of the substrate (para. 97), optionally on (para. 98) at least part of the OVD (aforementioned optically variable image) obtained in step A), or both, to obtain a coating (para. 100); and C) exposing the coating to heat (para. 29), irradiating the coating with electromagnetic radiation (para. 41 and 208), or both, to form a highly reflective laver (para. 208) comprising silver nanoparticles (para. 80), wherein the composition comprises: b1) a silver metal precursor (para. 2), b2) an acid (para. 62), b3) optionally a solvent (para. 28), b4) an optionally substituted polyhydric phenol (para. 83), and b5) optionally a polymeric binder (para. 62).
	Regarding claim 4, Grigorenko anticipates the method according to claim 1, wherein the composition comprises a solvent selected from the group consisting of water (para. 69 and 71), an alcohol (para. 69), an ether, a ketone (para. 69), an ether-alcohol, a polar aprotic solvent (para. 69), and mixtures thereof.
	Regarding claim 5, Grigorenko anticipates the method according to claim 1, wherein the composition comprises a polyhydric phenol, which is tannic acid (para. 82-83).
	Regarding claim 7, Grigorenko anticipates the method according to claim 1, wherein the composition comprising a polymeric binder (para. 62) selected from the group consisting of a nitrocellulose (para. 62), an ethyl cellulose (para. 63-64), a cellulose acetate (para. 63-64), a cellulose acetate propionate (CAP) (para. 64), a cellulose acetate butyrate (CAB) (para. 63-64), a hydroxyethyl cellulose (para. 54), a vinyl acetate copolymer (para. 64), a vinyl acetate (para. 64), a vinyl (para. 64), an acrylic (para. 64), a polyurethane (para. 64), a polyamide (para. 64), a rosin ester (para. 64), a hydrocarbon-containing binding (para. 64), an aldehyde-containing binder (para. 64), a ketone-containing binder (para. 64), a urethane-containing binder (para. 64), a polyethylene terephthalate (para. 63), a terpene phenol (para. 64), a polyolefin (para. 64), a shellac (para. 64) and mixtures thereof.
	Regarding claim 9, Grigorenko anticipates a security or decorative element (para. 1), comprising: i) a substrate (para. 154), which may contain indicia or other visible features in or on its surface (para. 154), and ii) on at least part of the substrate surface, a silver layer (para. 154) obtained by the method of claim 1 (see the treatment of claim 1, set forth supra).
	Regarding claim 10, Grigorenko anticipates the security or decorative element according to claim 9, wherein the silver layer is coated with a protective layer (para. 177).
	Regarding claim 11, Grigorenko anticipates an article (e.g. the obtained product discussed at para. 1), comprising the security or decorative element of claim 9 (see the treatment of claim 9, supra).
	Regarding claim 12, Grigorenko anticipates a coating or printing ink composition (para. 8), comprising; b1) a silver metal precursor (para. 2), b2) an acid (para. 62), b3) optionally a solvent (para. 28), b4) a polyhydric phenol (para. 83), and b5) optionally a polymeric binder (para. 62).6Docket No. 526631USPreliminary Amendment
	Regarding claim 14, Grigorenko anticipates a reflective layer (para. 59) formed from the coating or printing ink composition claim 12 (see the treatment of claim 12, supra).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gigorenko.
Regarding claim 8, Grigorenko (as discussed supra) discloses the method according to claim 1, but does not disclose: a1) applying a curable composition to at least a portion of the substrate; a2) contacting at least a portion of the curable composition with OVD former; and a3) curing the curable composition treated in step a2) by the OVD former.
However, an alternative embodiment of Grigorenko teaches the concept of: a1) applying a curable composition to at least a portion of the substrate (para. 97); a2) contacting at least a portion of the curable composition with OVD former (para. 98); and a3) curing the curable composition treated in step a2) by the OVD former (para. 99).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the para. 97-99 steps to the aforementioned method, in order to provide the benefit of yielding a resultant more sophisticated and secure resultant assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637